Citation Nr: 1011280	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  04-36 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel 


INTRODUCTION

The Veteran served on active duty (AD) in the U.S. Navy from 
July 1966 to November 1970.  He reportedly subsequently 
served in the West Virginia National Guard, however, his 
exact dates of additional service in that capacity - 
including while on active duty for training (ACDUTRA) and 
inactive duty training (INACDUTRA), have not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.

In January 2006, the Veteran testified at a video-conference 
hearing before the undersigned Veterans Law Judge of the 
Board.

In June 2006 and again in October 2008, the Board remanded 
the Veteran's claim for a low back disorder to RO via the 
Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration.

The primary reason for remanding the case most recently in 
October 2008 was to have the Veteran undergo a VA 
compensation examination for a medical nexus opinion 
concerning the etiology of his low back disorder - 
and specifically in terms of whether it is attributable to 
complaints and symptoms he had during his active duty service 
from July 1966 to November 1970 versus additional 
intercurrent injuries that he had sustained to his low back 
during the many years since, beginning in 1985.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).



A VA compensation examiner provided this requested medical 
nexus opinion in November 2008, and the opinion is ultimately 
unfavorable because of the absence of any documented relevant 
symptoms, complaints, treatment or diagnosis, etc., during 
those many intervening years between the end of the Veteran's 
active duty military service in 1970 and 1985, when he began 
sustaining several additional low back injuries, both at 
home, in a motor vehicle accident, and at work, at least one 
of which was severe enough to require surgery and prompt him 
to file a claim for worker's compensation.

Regrettably, though, it is in large part because those events 
that occurred during those intervening years that another 
remand to the RO, via the AMC, is required because those 
years also coincided with when the Veteran says he had 
additional qualifying service in the West Virginia National 
Guard, including on ACDUTRA and INACDUTRA.


REMAND

At the November 2008 VA examination, the Veteran indicated 
that he had 32 years of service with the West Virginia 
National Guard.  In his initial claim, the Veteran wrote that 
in 1985 he was returned to home station because of lower back 
problems at Fort Grayling, Michigan.  However, this 1985 
injury appears to have been confused with a Workers 
Compensation claim the same year.  Because the Veteran's 
qualifying periods of active duty, ACDUTRA and INACDUTRA 
during his National Guard service have not been verified and 
may establish a basis for service connection; his claim must 
be remanded for those records.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from disease or injury incurred in or aggravated in the 
line of duty, or any period of INACDUTRA during which the 
individual concerned was disabled or died from injury (but 
not disease) incurred in or aggravated in the line of duty.  
38 U.S.C.A. §§ 101(21), (24), 106; 38 C.F.R. § 3.6(a),(d).  
ACDUTRA includes full-time duty performed for training 
purposes by members of the National Guard of any state.  38 
U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  

Additionally, National Guard duty is distinguishable from 
other Reserve service in that a member of the National Guard 
may be called to duty by the governor of their state.  
"[M]embers of the National Guard only serve the federal 
military when they are formally called into the military 
service of the United States [, at] all other times, National 
Guard members serve solely as members of the State militia 
under the command of a state governor."  Allen v. Nicholson, 
21 Vet. App. 54, 57 (2007).  "Therefore, to have basic 
eligibility for Veterans benefits based on a period of duty 
as a member of a state [Air] National Guard, a National 
Guardsman must have been ordered into Federal service by the 
President of the United States, see 10 U.S.C. § 12401, or 
must have performed "full-time duty" under the provisions 
of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

To the extent the Appellant is alleging that his low back 
disability is a result of injury or disease incurred in or 
aggravated during his time in the West Virginia National 
Guard, the Board notes that only "Veterans" are entitled to 
VA compensation under 38 U.S.C.A. §§ 1110 and 1131.

To establish status as a "Veteran"" based upon a period of 
ACDUTRA, a claimant must establish that he was disabled from 
disease or injury incurred or aggravated in the line of duty 
during that period of ACDUTRA.  38 C.F.R. § 3.1(a), (d); 
Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant 
has established status as a "Veteran" for other periods of 
service (e.g., the Veteran's period of active duty in the 
Army) does not obviate the need to establish that he is also 
a "Veteran" for purposes of the period of ACDUTRA where the 
claim for benefits is premised on that period of ACDUTRA.  
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In order for the Appellant to achieve "Veteran" status and 
be eligible for service connection for disability claimed 
during his inactive service, the record must establish that 
he was disabled from an injury (but not disease) incurred or 
aggravated during INACDUTRA.  See Mercado- Martinez v. West, 
11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 
466, 470 (1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 
(1991).

The Appellant in this case is a "Veteran" based on his 
active duty service in the U.S. Navy from July 1966 to 
November 1970.  Therefore, he is entitled to "Veteran" 
status and the full benefit of VA resources for any 
compensation claim based on that period of service.  But to 
the extent his claim, instead, is predicated on his West 
Virginia Army National Guard service while on either ACDUTRA 
or INACDUTRA, he must establish that he also qualifies as a 
"Veteran" for those periods of service before any 
compensation may be awarded.  

Unfortunately, the nature and character of the Veteran's West 
Virginia National Guard service has not been established.  
Therefore, the claim must be remanded for verification of the 
full extent of the Veteran's qualifying service.

Accordingly, the case is REMANDED for the following action:

1.	Verify the exact dates when the Veteran 
was on active duty, ACDUTRA, and 
INACDUTRA - not only concerning his 
initial service in the U.S. Navy from 
July 1966 to November 1970, 
but also regarding his subsequent 
service in the West Virginia National 
Guard.



2.	If there is additional qualifying 
service in the West Virginia National 
Guard, including during the intervening 
years from 1970 to 1985 or even 
thereafter, have the VA staff physician 
that most recently examined the Veteran 
for compensation purposes in November 
2008 submit a supplemental statement as 
an addendum to the report of that 
evaluation indicating the likelihood 
(very likely, as likely as not, or 
unlikely) that any of the Veteran's 
current low back disability (1) is 
attributable to his additional service 
in the West Virginia National Guard at 
any time from 1970 to 2002 or (2) was 
chronically aggravated by this 
additional service.  [Note:  this 
additional, supplemental, opinion is 
only needed because the Veteran says he 
has additional qualifying periods of 
service in the West Virginia National 
Guard after his active duty service in 
the U.S. Navy ended in 1970.]

If, for whatever reason, this same 
examiner is no longer available to provide 
this additional comment, then have someone 
else comment that is equally qualified to 
make these critical determinations.  This 
may require having the Veteran reexamined, 
but this is left to the commenting 
examiner's discretion.  All necessary 
diagnostic testing and evaluation needed 
to make these determinations should be 
performed.  The designated examiner must 
review the claims file, including a 
complete copy of this remand, for the 
Veteran's pertinent medical and other 
history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

3.  Then readjudicate the claim for 
service connection for a low back disorder 
in light of the additional evidence, 
including considering any additional 
periods of qualifying service the Veteran 
may have had in the West Virginia National 
Guard.  If this claim is not granted to 
his satisfaction, send him and his 
representative a supplemental statement of 
the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further consideration of this claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).






